                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

  IN RE:
                                                        CHAPTER 13
  Regina Cheri Parks,                                   CASE NO. 18-51806-PJS
                              DEBTOR.                   JUDGE PHILLIP J. SHEFFERLY
  _______________________________________/

         STIPULATION FOR ENTRY OF ORDER DISMISSING CHAPTER 13 CASE

       The Chapter 13 Standing Trustee, David Wm. Ruskin and Debtor Attorney, OSIPOV
BIGELMAN PC hereby stipulate and agree to the entry of an Order Dismissing Chapter 13 Case in the
form attached hereto as Exhibit 1.

OFFICE OF DAVID WM. RUSKIN,
STANDING CHAPTER 13 TRUSTEE
Approved:

  _/s/ Lisa K. Mullen                                    ____/s/ Thomas C. Smith_____
  DAVID WM. RUSKIN (P26803)                              THOMAS C. SMITH (P76786)
  Attorney and Chapter 13 Trustee                        OSIPOV BIGELMAN PC
  LISA K. MULLEN (P55478)                                Attorney for Debtor
  THOMAS D. DECARLO (P65330)                             20700 CIVIC CENTER DRIVE SUITE 420,
  1100 Travelers Tower                                   SOUTHFIELD, MI 48076-0000
  26555 Evergreen Road
  Southfield, MI 48076-4251
  Telephone (248) 352-7755




     18-51806-pjs       Doc 27       Filed 11/08/18   Entered 11/08/18 14:52:13   Page 1 of 2
                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF MICHIGAN
                                         SOUTHERN DIVISION - DETROIT
   IN RE:
                                                                   CHAPTER 13
   Regina Cheri Parks,
                                                                   CASE NO. 18-51806-PJS
                               DEBTOR.
                                                                   JUDGE PHILLIP J. SHEFFERLY
   _______________________________________/

                                      ORDER DISMISSING CHAPTER 13 CASE

         This matter having come on for hearing before the Court with due notice having been provided, the Court finds it
appropriate to enter this Order based upon one of the following paragraphs so indicated:

              A motion to dismiss case brought by the Chapter 13 Trustee, pursuant to 11 U.S.C. 1307(c).
              A request for the voluntary dismissal of the case, made by on the record or by written request filed with the
Court.
              An oral motion to dismiss by the Chapter 13 Trustee and not opposed by the debtors who were present by
counsel.
              Upon denial of confirmation of the Chapter 13 Plan by the Court and denial of further time by the Court to
propose
           another Plan, the reasons having been stated on the record.
              For failure to __________________________ pursuant to a Hearing on the Court’s Order to Show Cause
regarding
         the same.
              For failure to comply with the terms and conditions set forth in the Order Adjourning Hearing entered on or
about
         __________________________.

         IT IS HEREBY ORDERED that the within case is dismissed and the automatic stays issued pursuant to 11 U.S.C.
Sections 362 and 1301 are hereby terminated;

           IT IS FURTHER ORDERED that the Clerk’s Office shall immediately provide notice of the entry of this Order
to all interested parties and the debtor's attorney, if any;

         IT IS FURTHER ORDERED that David Wm. Ruskin is discharged as Trustee and the Trustee and his surety are
released from any and all liability on account of the within proceedings;




                                                           Exhibit 1




         18-51806-pjs       Doc 27        Filed 11/08/18        Entered 11/08/18 14:52:13               Page 2 of 2
